ICJ_091_ApplicationGenocideConvention_BIH_SCG_2007-02-26_JUD_01_ME_06_EN.txt. 310




              SEPARATE OPINION OF JUDGE TOMKA



   The Court’s jurisdiction — Court informed FRY in 2003 that it could present
further argument on jurisdiction at merits stage — Court Statute and Rules do
not prohibit objections to jurisdiction at merits stage and Court must examine
such issues proprio motu if necessary — Principle of res judicata does not bar
Court’s reconsideration of its jurisdiction — Court’s Judgment of 11 July 1996
did not address the jurisdictional question now raised (whether FRY was party
to the Statute by virtue of United Nations membership when the Application
was filed in March 1993) and is thus not preclusive — Reviewing jurisdiction de
novo, Court has jurisdiction — Access to the Court under Article 35 distin-
guished from jurisdiction ratione personae — Access requirement now met
because FRY became a Member of the United Nations on 1 November 2000,
and has therefore had access to the Court since that date — Jurisdiction ratione
personae established because FRY has been party to Genocide Convention
since April 1992 under rule of ipso jure succession as applied to cases of State
dissolution — Fact that FRY did not have access to Court when Application
filed is remediable defect which does not, once remedied, preclude exercise of
jurisdiction.




   Interpretation of Genocide Convention — Convention primarily instrument of
international criminal law which compels States to undertake to prevent geno-
cide and to punish its perpetrators — Drafting history of Convention does not
support view that States can be criminally responsible for genocide — Court’s
jurisdiction under Article IX encompasses the determination of whether a State
has breached its obligations under the Convention and the international respon-
sibility it incurs, but not the determination of whether the crime of genocide was
committed — Regarding obligation to prevent genocide, evidence has not estab-
lished that FRY authorities knew in advance of plan to execute Bosnian Muslim
men in Srebrenica, and thus could have acted to prevent it — FRY failed to
comply with some of the provisional measures ordered by the Court in 1993.




271

311     APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


                           TABLE OF CONTENTS

                                                                  Paragraphs
INTRODUCTION                                                              1-4
I. THE COURT’S JURISDICTION                                              5-36
   1. Res judicata : What is its scope as far as the 1996 Judgment is
      concerned ?                                                       11-13
   2. Access and jurisdiction                                           14-15
   3. Did the Federal Republic of Yugoslavia have access to the Court
      in March 1993 ?                                                   16-23
   4. Ascertaining of the Court’s jurisdiction de novo                  24-36
II. THE MERITS                                                          37-71
   A. Interpretation of the Genocide Convention                         37-61
      1. Article I                                                      40-45
      2. Article II                                                        46
      3. Article III                                                       47
      4. Article IV                                                        48
      5. Article VI                                                        49
      6. Article IX                                                     50-60
         (a) Disputes relating to the fulfilment of the Convention      51-52
         (b) Disputes relating to the responsibility of a State for
              genocide                                                  53-60
      7. Conclusions on the interpretation of the Convention               61
   B. Comments on some of the Court’s findings                          62-71
      1. The obligation to prevent                                   62-68
      2. The responsibility for non-compliance with the Orders indi-
         cating provisional measures                                 69-71
CONCLUDING REMARKS                                                      72-73




272

312      APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


                              INTRODUCTION

   1. The Judgment of the Court closes a particularly tragic case. When
the Court was seised of this case, the fratricidal war in Bosnia and Herze-
govina was raging. Over a period of more than four years, the Parties
now agree, the war claimed about 100,000 human lives, wounded count-
less others, and inflicted enormous material damage. It deeply affected
people in the region, further generating mistrust and sometimes outright
hatred between different ethnic and religious communities. It should
never have happened. Unfortunately, it did.

   2. The Government of Bosnia and Herzegovina turned to the Court 14
years ago, in March 1993, in the midst of the bloody conflict which was
ravaging its territory. Among its most serious allegations, the Applicant,
the Republic of Bosnia and Herzegovina, claimed that the Respondent,
Yugoslavia (Serbia and Montenegro), engaged in multiple violations of
obligations under Articles I to V of the Genocide Convention. The Gov-
ernment of Bosnia and Herzegovina also requested the Court twice in
1993 to indicate provisional measures. The Court did so. Unfortunately,
the measures did not prevent further atrocities from being committed.
The Court has now found that the breach of the obligations under Arti-
cle I of the Genocide Convention occurred in July 1995. Yet, it was
unable to prevent that breach or the ensuing violence.


   3. The courts are usually powerless to stop wars. Wars always involve
more than just legal disputes. In the United Nations system of collective
security, it is the Security Council which bears primary responsibility for
the maintenance of international peace and security. Courts usually can
only sort out ex post the legal consequences of the wars provided they
have jurisdiction over the particular case, and always within the strict
limits of such jurisdiction.


   4. The dispute before the Court has involved two States, but it is not
only an inter-State dispute. It also has an intra-State dimension within
Bosnia and Herzegovina. Political representatives of the Bosnian Serbs
attempted in 1999 to withdraw the case, and have remained opposed to
its continuance (see Judgment, paras. 19-25). On the day of the opening
of the hearings 27 February 2006 the Court received a letter from
Mr. Paravac, then Member of the Presidency of Bosnia and Herzegovina
from the Republika Srpska. He informed the Court that the Parliament
of Bosnia and Herzegovina did not approve financing for the expenses of
Bosnia and Herzegovina’s legal team in the case from the federal budget,
and that he had seised the Constitutional Court of Bosnia and Herze-
govina to decide whether the authorization to institute proceedings in the
International Court of Justice granted in 1993 by President Izetbegović

273

313      APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


was in conformity with the Constitution. No further communication on
this issue was received by the Court. This dimension of the case however
did not have any bearing on its consideration and adjudication by the
Court.


                       I. THE COURT’S JURISDICTION

   5. The Court in the Judgment affirms its jurisdiction on the ground
that “the principle of res judicata precludes any reopening of the decision
embodied in the 1996 Judgment” (Judgment, para. 140). I have serious
misgivings about the Court’s reasoning and feel compelled to elaborate
my views thereon. However, because I ultimately find, although on a dif-
ferent ground, that the Court has jurisdiction over this case, I have voted
in favour of the first paragraph of the dispositif.

   6. My misgivings are caused by the fact that the Court in 2003, after it
had considered the “Initiative of Serbia and Montenegro to the Court to
Reconsider ex officio Jurisdiction over Yugoslavia”, dated 4 May 2001,
informed the Parties that “[s]hould Serbia and Montenegro wish to
present further argument to the Court on jurisdictional questions during
the oral proceedings on the merits, it w[ould] be free to do so” (letter of
the Registrar of 12 June 2003, the text of which was approved by the
Court, Judgment, para. 82). The Parties were also informed that, “as the
Court has emphasized in the past, [it] is entitled to consider jurisdictional
issues proprio motu”, and “must . . . always be satisfied that it has juris-
diction, and must if necessary go into that matter proprio motu” (Appeal
Relating to the Jurisdiction of the ICAO Council (India v. Pakistan),
Judgment, I.C.J. Reports 1972, p. 52, para. 13). Finally the Court assured
the Parties that it “w[ould] not give judgment on the merits in the present
case unless it [was] satisfied that it ha[d] jurisdiction” (Judgment, para. 82).

   7. The Court thus allowed the Respondent to raise the issue of its
jurisdiction at the merits stage despite having upheld its jurisdiction in
1996 (Application of the Convention on the Prevention and Punishment of
the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia), Prelimi-
nary Objections, Judgment, I.C.J. Reports 1996 (II), p. 623, para. 47),
and having found the request for revision inadmissible in February 2003
(Application for Revision of the Judgment of 11 July 1996 in the Case
concerning Application of the Convention on the Prevention and Punish-
ment of the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia),
Preliminary Objections (Yugoslavia v. Bosnia and Herzegovina), Judg-
ment, I.C.J. Reports 2003, p. 32, para. 75).
   8. The position the Court communicated to the Parties in its June 2003
letter was in conformity with its jurisprudence and practice. For example,
the Court stated in the Appeal Relating to the Jurisdiction of the ICAO
Council that

274

314       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


      “[i]t is certainly to be desired that objections to the jurisdiction of the
      Court should be put forward as preliminary objections for separate
      decision in advance of the proceedings on the merits” (Judgment,
      I.C.J. Reports 1972, p. 52, para. 13 ; emphasis added).
The Court’s language indicates that such timing is merely a desideratum,
not a legal requirement. The Court later explained in Avena and Other
Mexican Nationals (Mexico v. United States of America) that Article 79
of the Rules of Court, which states that any objection by the Respondent
to the Court’s jurisdiction shall be made within three months of the deliv-
ery of the Memorial, “applies only to preliminary objections, as is indi-
cated by the title of the subsection of the Rules which it constitutes”
(Judgment, I.C.J. Reports 2004, p. 29, para. 24 ; emphasis added). As the
Court further explained,
      “[a]n objection that is not presented as a preliminary objection in
      accordance with paragraph 1 of Article 79 does not thereby become
      inadmissible” (ibid.).
And it added,
      “[h]owever, apart from such circumstances, a party failing to avail
      itself of the Article 79 procedure may forfeit the right to bring about
      a suspension of the proceedings on the merits, but can still argue the
      objection along with the merits” (ibid. ; emphasis added).

  9. The Court now states that
      “once [it] has made a determination . . . on a question of its own
      jurisdiction, that determination is definitive both for the parties to
      the case, in respect of the case (Article 59 of the Statute), and for the
      Court itself in the context of that case” (Judgment, para. 138).
This statement of the Court seems to be a statement of a legal principle.
Was the Court not aware of such a principle — although jura novit
curia — when in June 2003 it informed the Parties that
      “[s]hould Serbia and Montenegro wish to present further argument
      to the Court on jurisdictional questions during the oral proceedings
      on the merits, it w[ould] be free to do so” (Judgment, para. 82 ;
      emphasis added).
Moreover, the Court already in 2003 knew what arguments the Respond-
ent intended to raise since they were developed in the 2001 Initiative. The
key argument of the Court against the reconsideration of its jurisdiction
is now based on the principle of res judicata. I do not believe that the
issue can be resolved so simply.

   10. The primary question which requires an answer is whether a party
may raise a series of objections in successive phases of a case. This ques-
tion is particularly relevant in the present case, since the Respondent

275

315       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


(called the Federal Republic of Yugoslavia at that time) put forward
in June 1995 seven preliminary objections concerning the Court’s juris-
diction to entertain the case and the Application’s admissibility. The
Court dismissed six of these objections in its Judgment of 11 July 1996 ;
the remaining one had been withdrawn by the Respondent during the
oral proceedings on the preliminary issues of jurisdiction and admissibil-
ity. The question raised is not regulated by the Statute or the Rules of
Court. But as a leading commentator on the work of the Court has sug-
gested, “in an appropriate case, objections can be raised after the Court
has upheld its jurisdiction in preliminary objection proceedings and after
the proceedings on the merits have been resumed” 1. In his view, “[t]he
condition for this is that the new objection does not raise issues that have
been decided with the force of res judicata in the judgment on the pre-
liminary objections and does not require a further suspension of the pro-
ceedings on the merits” 2. I find this view correct and it seems that the
Court’s position in June 2003, as reflected in the Registrar’s letter, lends
a further support to it.


  1. Res Judicata : What Is Its Scope as Far as the 1996 Judgment Is
                              Concerned ?

  11. This brings me to the second major question — what is the scope
of the res judicata nature of the 1996 Judgment ? In that Judgment the
Court rejected the following six preliminary objections of the Federal
Republic of Yugoslavia :
 (i) that the Application was not admissible because “the events in Bos-
     nia and Herzegovina to which [it] refer[red] constituted a civil war”
     and therefore “no international dispute exist[ed] within the terms of
     Article IX of the 1948 [Genocide] Convention” ;

 (ii) that the Application was not admissible because “Mr. Alija Izetbe-
      gović did not serve as the President of the Republic at the time when
      he granted the authorization to initiate proceedings” (the Court
      however did not specifically address another element of this objec-
      tion, namely that “the authorization for the initiation and conduct
      of proceedings was granted in violation of the rules of internal law
      of fundamental significance”) ;
(iii) that the Court had no jurisdiction because the Applicant was not a
      party to the 1948 Genocide Convention ;
(iv) that the Court had no jurisdiction because “the case in point [was]
      an internal conflict between three sides in which the FR of Yugosla-

  1 S. Rosenne, The Law and Practice of the International Court, 1920-2005, 4th ed.,

Vol. II, “Jurisdiction”, 2006, p. 865, para. II. 225 (emphasis added).
  2 Ibid.



276

316       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


      via was not taking part” and because “the claims contained in the
      ‘Submissions’ [were] based on allegations of State responsibility
      which f[ell] outside the scope of the Convention and of its compro-
      missory clause”, and further because “there [was] no international
      dispute under Article IX of the 1948 [Genocide] Convention” ;


(v) that the Court lacked competence over the case before 14 Decem-
    ber 1995, the date on which the two Parties recognized each other,
    and alternatively before 29 March 1993, the date on which Bosnia
    and Herzegovina’s notification of succession of 29 December 1992,
    which the Federal Republic of Yugoslavia considered to be the noti-
    fication of accession, could have produced its effect ;

(vi) that the Applicant’s claims pertaining to the alleged acts or facts
     which occurred prior to 18 March 1993 — the date on which the
     Secretary-General of the United Nations sent to the parties of the
     Genocide Convention the depository notification informing of Bos-
     nia and Herzegovina’s notification of succession — did not fall
     within the competence of the Court (I.C.J. Reports 1996 (II),
     pp. 606-608, para. 15).
   The Court considered the above-mentioned preliminary objections and
rejected them all, thus finding “that, on the basis of Article IX of the Con-
vention on the Prevention and Punishment of the Crime of Genocide, it
ha[d] jurisdiction to adjudicate upon the dispute” and “the Application . . .
[was] admissible” (ibid., pp. 623-624, para. 47).
   12. The conclusions of the Court regarding its jurisdiction are based
on its consideration of the six preliminary objections raised. The principle
of res judicata prevents the Respondent from raising again those issues
which the Court already dealt with when it rejected the Federal Republic
of Yugoslavia’s preliminary objections.

  It is useful to recall what the Court stated in the said Judgment :
         “The Court must, in each case submitted to it, verify whether it
      has jurisdiction to deal with the case, and, if necessary, whether the
      Application is admissible, and such objections as are raised by the
      Respondent may be useful to clarify the legal situation. As matters
      now stand, the preliminary objections presented by Yugoslavia have
      served that purpose. Having established its jurisdiction under Arti-
      cle IX of the Genocide Convention, and having concluded that the
      Application is admissible, the Court may now proceed to consider
      the merits of the case on that basis.” (Ibid., p. 622, para. 46 ;
      emphasis added.)
  Although the Court speaks of its duty to verify that it has jurisdiction,
and notes that the objections raised may be useful for that purpose, the

277

317       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


Court has seemingly limited the exercise of its duty of verification to the
consideration and rejection of the Respondent’s preliminary objections.
  13. As the Court now acknowledges, “[n]one of these objections was
however founded on a contention that the FRY was not a party to the
Statute at the relevant time ; that was not a contention specifically
advanced in the proceedings on the preliminary objections” (Judgment,
para. 106). Apparently this was because :
        “Neither party raised the matter before the Court : Bosnia and
      Herzegovina as Applicant, while denying that the FRY was a Mem-
      ber of the United Nations as a continuator of the SFRY, was assert-
      ing before this Court that the FRY was nevertheless a party to the
      Statute . . . ; and for the FRY to raise the issue would have involved
      undermining or abandoning its claim to be the continuator of the
      SFRY as the basis for continuing membership of the United
      Nations.” (Ibid.)

I am convinced that the Court has not addressed this particular issue
whether the Federal Republic of Yugoslavia was a party to the Statute 3.
Therefore, in my view, the Court’s 1996 decision can have no preclusive
effect on the consideration of such issue at this stage.

                            2. Access and Jurisdiction
   14. In assessing whether this Court may adjudicate a case, it is impor-
tant to recognize that the concept of access to the Court is not identical
to that of jurisdiction ratione personae.
   15. These two distinct concepts are reflected in the Court’s jurispru-
dence. In Fisheries Jurisdiction (Federal Republic of Germany v. Ice-
land), the Court distinguished between jurisdiction and access to the
Court by ascribing different purposes to two different acts. Specifically,
the Court determined that while the bilateral Exchange of Notes of
19 July 1961 between the Governments of the Federal Republic of Ger-
many and Iceland was “designed to establish jurisdiction of the Court
over a particular kind of dispute”, the declaration of the Federal Repub-
lic of Germany of 29 October 1971, deposited with the Registrar on
22 November 1971, “provide[d] for access to the Court of States which
are not parties to the Statute”, as required by Security Council resolu-
tion 9 of 15 October 1946 (I.C.J. Reports 1973, p. 53, para. 11).
   In its Order of 2 June 1999 in Legality of Use of Force (Yugoslavia v.
Belgium), the Court also distinguished between jurisdiction and access
when it stated that :


  3 See the joint dissenting opinion of three Members of the Court appended to this Judg-

ment who were the only Members of the current Court also sitting on the Bench when the
Court rendered its 1996 Judgment.

278

318       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


      “the Court, under its Statute, does not automatically have jurisdic-
      tion over legal disputes between States parties to that Statute or
      between other States to whom access to the Court has been granted ;
      whereas the Court has repeatedly stated ‘that one of the fundamen-
      tal principles of its Statute is that it cannot decide a dispute between
      States without the consent of those States to its jurisdiction’ (East
      Timor (Portugal v. Australia), Judgment, I.C.J. Reports 1995,
      p. 101, para. 26) ; and whereas the Court can therefore exercise juris-
      diction only between States parties to a dispute who not only have
      access to the Court but also have accepted the jurisdiction of the
      Court, either in general form or for the individual dispute con-
      cerned” (Legality of Use of Force (Yugoslavia v. Belgium), Provi-
      sional Measures, Order of 2 June 1999, I.C.J. Reports 1999 (I),
      p. 132, para. 20 ; emphasis added).
In its Order of 10 July 2002 in Armed Activities on the Territory of the
Congo (New Application : 2002) (Democratic Republic of the Congo v.
Rwanda), the Court made the same distinction (Provisional Measures,
I.C.J. Reports 2002, p. 241, para. 57).
  In the Legality of Use of Force cases, the Court stated that

      “a distinction has to be made between a question of jurisdiction that
      relates to the consent of a party and the question of the right of a
      party to appear before the Court under the requirements of the Stat-
      ute, which is not a matter of consent” (Legality of Use of Force
      (Serbia and Montenegro v. Belgium), Preliminary Objections, Judg-
      ment, I.C.J. Reports 2004, p. 295, para. 36).
The Court then continued :
         “The question is whether as a matter of law Serbia and Montene-
      gro was entitled to seise the Court as a party to the Statute at the
      time when it instituted proceedings in these cases. Since that ques-
      tion is independent of the views or wishes of the Parties, even if they
      were now to have arrived at a shared view on the point, the Court
      would not have to accept the view as necessarily the correct one.”
      (Ibid. ; emphasis in the original.)
  And the Court concluded with an important dictum :
         “The function of the Court to enquire into the matter and reach
      its own conclusion is thus mandatory upon the Court irrespective of
      the consent of the parties and is in no way incompatible with the
      principle that the jurisdiction of the Court depends on consent.”
      (Ibid.)
  The Court further clarified the relationship between access and juris-
diction in the Legality of Use of Force Judgments when it stated :


279

319       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


         “The Court can exercise its judicial function only in respect of
      those States which have access to it under Article 35 of the Statute.
      And only those States which have access to the Court can confer
      jurisdiction upon it.
         It is the view of the Court that it is incumbent upon it to examine
      first of all the question whether the Applicant meets the conditions
      laid down in Articles 34 and 35 of the Statute and whether the Court
      is thus open to it. Only if the answer to that question is in the
      affirmative will the Court have to deal with the issues relating to the
      conditions laid down in Articles 36 and 37 of the Statute of the
      Court.” (Ibid., p. 299, para. 46.)

 3. Did the Federal Republic of Yugoslavia Have Access to the Court
                          in March 1993 ?
   16. The issue of the Federal Republic of Yugoslavia’s access to the
Court was not dealt with by the Court in its 1996 Judgment, either explic-
itly or implicitly. There was no doubt that Bosnia and Herzegovina was a
Member of the United Nations in 1993, and ipso facto a party to the
Statute of the Court. Accordingly the Court was then open to the Appli-
cant. The status of the Federal Republic of Yugoslavia in the United
Nations remained unclear and ambiguous. The Court was fully aware of
that situation. In its Order of 8 April 1993 on provisional measures,
having referred to Security Council resolution 777 (1992) and General
Assembly resolution 47/1, as well as to the letter of interpretation of
29 September 1992 by the Legal Counsel of the United Nations (paras. 16
and 17 of the Order), the Court noted that


      “while the solution adopted [in the United Nations] is not free from
      legal difficulties, the question whether or not Yugoslavia is a Mem-
      ber of the United Nations and as such a party to the Statute of the
      Court is one which the Court does not need to determine definitively
      at the present stage of the proceedings” (I.C.J. Reports 1993, p. 14,
      para. 18 ; emphasis added).
   But when has the Court definitively determined in the present case
whether or not the Federal Republic of Yugoslavia was a Member of the
United Nations on 20 March 1993, and as such a party to the Statute ? In
its 11 July 1996 Judgment on jurisdiction? I fail to see any paragraph in
that Judgment dealing with this issue. As the Court plainly admits
“[n]othing was stated in the 1996 Judgment about the status of the FRY
in relation to the United Nations, or the question whether it could par-
ticipate in proceedings before the Court” (Judgment, para. 122).

   I believe that the Court avoided the determination of that question
since the situation remained unclear and ambiguous and the two compe-

280

320         APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


tent political organs of the United Nations in matters of membership, the
Security Council and the General Assembly, did nothing to further
clarify the membership status of the Federal Republic of Yugoslavia by
the time the Court rendered its decision in 1996. So, the Court did not
address the issue in order not to pre-empt (or prejudge) the position the
Security Council and the General Assembly might have taken subse-
quently 4.
   17. The Court instead could have relied on its preliminary view
expressed in paragraph 19 of its 8 April 1993 Order. In that paragraph,
after quoting the text of Article 35, paragraph 2, of the Statute, it stated :

       “the Court therefore considers that proceedings may validly be insti-
       tuted by a State against a State which is a party to such a special
       provision in a treaty in force, but is not party to the Statute, and
       independently of the conditions laid down by the Security Council in
       its resolution 9 of 1946” (I.C.J. Reports 1993, p. 14, para. 19).

   The Court then continued that “Article IX of the Genocide Conven-
tion relied on by Bosnia-Herzegovina in the present case, could, in the
view of the Court, be regarded prima facie as a special provision con-
tained in a treaty in force” (ibid. ; emphasis added). The Court concluded,
“accordingly if Bosnia-Herzegovina and Yugoslavia are both parties to
the Genocide Convention, disputes to which Article IX applies are in any
event prima facie within the jurisdiction ratione personae of the Court”
(ibid.).

  The text itself indicates that such a view of the Court on Article IX of
the Genocide Convention in its possible relation to Article 35, para-

  4 As an informed commentator who served as Legal Adviser of the United Kingdom’s

Permanent Mission to the United Nations between 1991-1994 (writing in his personal
capacity with a usual disclaimer), opined,

      “the Council and Assembly have not tied themselves to any particular resolution of
      the matter. At some point the political momentum will exist to regularize the FRY’s
      position in the United Nations. There would seem to be essentially two ways of doing
      this. The FRY could apply for membership as the other former Yugoslav states have
      done. This appears to be what was envisaged by the Council and the Assembly in
      1992, and in the Legal Counsel’s letter... In the alternative, the relevant organs might
      accept continued FRY membership without insisting on a formal application, for
      example by reversing the non-participation decisions of 1992 and 1993. This would
      probably be explicitly ‘without prejudice to questions of State succession’. It could be
      done by a decision of the relevant organs as a pragmatic solution to a difficult situa-
      tion.” (M. C. Wood, “Participation of Former Yugoslav States in the United Nations
      and in Multilateral Treaties”, in Max Planck Yearbook of United Nations Law,
      Vol. 1, 1997, pp. 250-251.)



281

321       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


graph 2, of the Statute was a provisional one (“prima facie”), and not
conclusive of the matter 5.
   In these circumstances one would have expected the Court to deal with
the matter in more depth in its 1996 Judgment. But since the matter was
not raised by the Parties, the Court, although aware of its only prima facie
view in the 1993 Order, did not determine the matter definitively. In fact,
no attention was paid to the issue in the text of the 1996 Judgment.

   18. The Court did not consider the issue of a “special provision in a
treaty in force” until 2004 when several respondents in the Legality of
Use of Force cases contended that Serbia and Montenegro could not rely
upon the text of Article 35, paragraph 2, and that the view of the Court
on this issue in its Order of 8 April 1993 was only provisional.

  The Court therefore considered it appropriate, in the circumstances of
the Legality of Use of Force cases, to examine in detail Article 35, para-
graph 2, of the Statute and interpreted it, on the basis of a detailed study
of the travaux préparatoires, concluding that
      “the reference in Article 35, paragraph 2, of the Statute to ‘the special
      provisions contained in treaties in force’ applies only to treaties in
      force at the date of the entry into force of the Statute, and not to any
      treaties concluded since that date” (Legality of Use of Force (Serbia
      and Montenegro v. Belgium), Preliminary Objections, Judgment,
      I.C.J. Reports 2004, p. 324, para. 113).
   On this reasoning, Article 35, paragraph 2, of the Statute thus could
not have provided the Federal Republic of Yugoslavia with access to the
Court at any point in time for matters relating to the Genocide Conven-
tion because the Convention was not concluded until after the Court’s
Statute entered into force.
   19. The Court has once more recounted the intriguing history of the
status of the Federal Republic of Yugoslavia vis-à-vis the United Nations
(Judgment, paras. 88-99). But while in the Legality of Use of Force cases
the Court determined that the Federal Republic of Yugoslavia “has the
status of membership in the United Nations as from 1 November 2000”
and that “the sui generis position” of the Federal Republic of Yugosla-
via, referred to in the Application for Revision Judgment, “could not have
amounted to its membership in the Organization” and, on the basis of
that determination, concluded that

      “Serbia and Montenegro was not a Member of the United Nations,
      and in that capacity a State party to the Statute of the International
      Court of Justice, at the time of filing its Application to institute

  5 S. Rosenne, The Law and Practice of the International Court, 1920-1996, 3rd ed.,

Vol. II, “Jurisdiction”, 1997, p. 630.

282

322       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


      the . . . proceedings before the Court on 29 April 1999” (Legality of
      Use of Force (Serbia and Montenegro v. Belgium), Judgment, I.C.J.
      Reports 2004, pp. 310-311, paras. 78 and 79),
in its current recount, for the purposes of the present case, the Court ends
“the story” with the 2003 Judgment in the Application for Revision case.

   20. The majority of the Court is unable to demonstrate that in the
1996 Judgment the Court determined that the Federal Republic of Yugo-
slavia had access to the Court. The Court itself acknowledged this fact
when it observed in the Judgments rendered on 15 December 2004 in the
Legality of Use of Force cases that “in its Judgment on Preliminary
Objections of 11 July 1996 . . . [t]he question of the status of the Federal
Republic of Yugoslavia relation to Article 35 of the Statute was not
raised and the Court saw no reason to examine it” (ibid., para. 82 ;
emphasis added). Further, in those eight Judgments, it stated that


      “[t]he Court did not commit itself into a definitive position on the
      issue of the legal status of the Federal Republic of Yugoslavia in
      relation to the Charter and the Statute in its pronouncements in inci-
      dental proceedings, in the cases [one of them being the present one]
      involving this issue which came before the Court during this [1992-
      2000] period” (ibid., p. 309, para. 74).
   21. Now the Court tells the Parties to accept the determination in the
1996 Judgment “that it had jurisdiction under the Genocide Convention
is . . . to be interpreted as incorporating a determination that all the con-
ditions relating to the capacity of the parties to appear before it had been
met” (Judgment, para. 133).

   It is so because, in the view of the majority, the finding of the Court
that it has jurisdiction “must as a matter of construction be understood,
by necessary implication, to mean that the Court at that time perceived
the Respondent as being in a position to participate in cases before the
Court” (ibid., para. 132 ; emphasis added). The reality apparently has no
relevance for the majority ; what is decisive is the perception the Court
might have had in 1996, which is now being explained ex post by way of
construction by implication. I am not convinced by this strained reasoning.


  22. The Respondent suggested that the Federal Republic of Yugosla-
via’s capacity to appear before the Court was merely an “assumption” in
the 1996 Judgment (ibid., para. 134). The majority, while not denying
that assumption, replies that the Federal Republic of Yugoslavia’s “cap-
acity to appear before the Court in accordance with the Statute was an ele-
ment in the reasoning” of the 1996 Judgment (ibid., para. 135 ; emphasis

283

323      APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


added). That element is nowhere to be found in the 1996 Judgment. But
this is of no consequence since, according to the majority, this element
“can and indeed must be read into the judgment” (ibid., para. 135,
emphasis added). The majority operates a distinction between the “judi-
cial truth” and reality. How otherwise can one understand the insistence
on the maxim “res judicata pro veritate habetur, that is to say that the
findings of a judgment are . . . to be taken as correct”, whatever doubt
may be “thrown on them by subsequent events” (ibid., para. 120).

  23. The majority now acknowledges only one exception to the finality
of the Court’s judgments, both on jurisdiction and on the merits — that
of a revision procedure under the Statute. The Court, on 3 Febru-
ary 2003, rejected the Respondent’s request for the revision. I remain
puzzled as to why then, on 12 June 2003, it allowed one of the Parties to
raise additional arguments on jurisdiction during the oral proceedings on
the merits of the case. Was it then not aware that such an attempt would
be destined to fail since once the Court determined the “judicial truth”, it
was “subject only to the provision in the Statute for revision of judg-
ments” (Judgment, para. 139) ? In my conscience I am unable to follow
such an approach and, to my regret, to subscribe to the reasoning
advanced by the majority.


           4. Ascertaining of the Court’s Jurisdiction de novo
   24. The Court, in my view, should have determined de novo whether it
has or lacks jurisdiction in the present case. By revisiting the issue of its
jurisdiction the Court would have acted in line with the assurances it gave
to the Parties in June 2003 that it “w[ould] not give judgment on the mer-
its in the present case unless it [was] satisfied that it ha[d] jurisdiction”
(Judgment, para. 82). My point of departure is the Court’s determination
that the Federal Republic of Yugoslavia became a Member of the United
Nations as from 1 November 2000 (ibid., para. 83, with reference to
Legality of Use of Force, I.C.J. Reports 2004, p. 311, para. 79), and that
the Federal Republic of Yugoslavia’s sui generis position, during 1992-
2000, in the United Nations “could not have amounted to its member-
ship in the Organization” (I.C.J. Reports 2004, p. 310, para. 78). The
Federal Republic of Yugoslavia was thus not a party to the Statute of the
Court during that period and it has become party to it only as from
1 November 2000. As such, the Federal Republic of Yugoslavia was not
a party to the Statute when the Court rendered its 1993 Orders on interim
measures of protection and the 1996 Judgment on jurisdiction and admis-
sibility. What is the source of the binding nature of these Court’s deci-
sions on the Federal Republic of Yugoslavia if not the Statute ? But when
they were rendered the Federal Republic of Yugoslavia was not a party
to it.


284

324       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


   25. The key question is whether the Federal Republic of Yugoslavia
was a party to the Genocide Convention in 1993 since the Applicant
claims that the Court has jurisdiction under Article IX of that Conven-
tion. It is the compromissory clause contained therein which confers
jurisdiction on the Court. By being a party to the Statute of the Court a
State does not eo ipso consent to the Court’s jurisdiction. That consent is
to be expressed through a different act. But being a party to the Statute
is an important prerequisite for the exercise of the Court’s jurisdiction
and its judicial function. As the Court explained, it “can exercise its judi-
cial function only in respect of those States which have access to it under
Article 35 of the Statute” (Legality of Use of Force (Serbia and Mon-
tenegro v. Belgium), Preliminary Objections, Judgment, I.C.J. Reports
2004, p. 299, para. 46). Since the Federal Republic of Yugoslavia was not
a party to the Statute until 1 November 2000, the Court should not have
exercised, in 1993 or in 1996, its judicial function in relation to the Fed-
eral Republic of Yugoslavia even if it might have had jurisdiction over it.
Since 1 November 2000, the date on which the Federal Republic of
Yugoslavia became a Member of the United Nations, and ipso facto
party to the Statute of the Court, there has been no bar for the Court to
exercise its judicial function vis-à-vis the Federal Republic of Yugoslavia
(Serbia and Montenegro). Therefore the Court has to determine whether
the Federal Republic of Yugoslavia was bound by Article IX of the
Genocide Convention on 20 March 1993 when Bosnia and Herzegovina
filed its Application in the present case. If that was the case, and the Fed-
eral Republic of Yugoslavia remained bound by the Genocide Conven-
tion through the period relevant to the claims of Bosnia and Herzegovina
(1992-1995), all the conditions would now be fulfilled for the adjudication
of the case on the merits.
   26. The Court, of course, always has to satisfy itself that the require-
ments of its Statute are fulfilled for the exercise of its judicial function.
These requirements are mandatory for the Court as a court of law. On
the other side, the Court, like its predecessor the Permanent Court of
International Justice, has on several occasions applied the principle that
it should not penalize a defect in a procedural act which the applicant
could easily remedy, or allow itself to be hampered by a mere defect of
form, the removal of which depends on the party concerned (cf. Certain
German Interests in Polish Upper Silesia, Jurisdiction, Judgment No. 6,
1925, P.C.I.J., Series A, No. 6, p. 14).
   In Mavrommatis Palestine Concessions, the Permanent Court consid-
ered whether the validity of the institution of proceedings could be dis-
puted on the ground that the application was filed before the treaty
instrument relied on by the applicant had become applicable. It stated
that :

      “[e]ven assuming that before that time the Court had no jurisdiction
      because the international obligation referred to in Article II was not
      yet effective, it would always have been possible for the applicant to

285

325       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


      re-submit his application in the same terms after the coming into
      force of the Treaty of Lausanne, and in that case, the argument in
      question could not have been advanced. Even if the grounds on
      which the institution of proceedings was based were defective for the
      reason stated, this would not be an adequate reason for the dismissal
      of the applicant’s suit. The Court, whose jurisdiction is interna-
      tional, is not bound to attach to matters of form the same degree of
      importance which they might possess in municipal law. Even, there-
      fore, if the application were premature because the Treaty of
      Lausanne had not yet been ratified, this circumstance would now be
      covered by the subsequent deposit of the necessary ratifications.”
      (Mavrommatis Palestine Concessions, Judgment No. 2, 1924, P.C.I.J.,
      Series A, No. 2, p. 34 ; emphasis added.)
  In Military and Paramilitary Activities in and against Nicaragua (Nica-
ragua v. United States of America), when dealing with the United States
argument that an attempt to adjust the dispute was a prerequisite of its
submission to the Court, as provided for in the compromissory clause,
the Court observed that
      “it does not necessarily follow that, because a State has not expressly
      referred in negotiations with another State to a particular treaty as
      having been violated by conduct of that other State, it is debarred
      from invoking a compromissory clause in that treaty. The United
      States was well aware that Nicaragua alleged that its conduct was a
      breach of international obligations before the present case was insti-
      tuted ; and it is now aware that specific articles of the 1956 Treaty are
      alleged to have been violated. It would make no sense to require
      Nicaragua now to institute fresh proceedings based on the Treaty,
      which it would be fully entitled to do.” (Military and Paramilitary
      Activities in and against Nicaragua (Nicaragua v. United States of
      America), Jurisdiction and Admissibility, Judgment, I.C.J. Reports
      1984, pp. 428-429, para. 83 ; emphasis added.)

  The Court has also applied this principle in the present case. In its
1996 Judgment, leaving aside now any potential repercussions of the
Respondent’s lack of access to the Court at that time on this decision, the
Court, replying to the preliminary objection of the Respondent based on
the argument that the Convention was not operative between Bosnia and
Herzegovina and the Federal Republic of Yugoslavia prior to their
mutual recognition on 14 December 1995, stated that :
      “even if it were established that the Parties, each of which was bound
      by the Convention when the Application was filed, had only been
      bound as between themselves with effect from 14 December 1995,
      the Court could not set aside its jurisdiction on this basis, inasmuch
      as Bosnia and Herzegovina might at any time file a new application,
      identical to the present one, which would be unassailable in this

286

326       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


      respect” (Application of the Convention on the Prevention and Pun-
      ishment of the Crime of Genocide (Bosnia and Herzegovina v. Yugo-
      slavia), Preliminary Objections, Judgment, I.C.J. Reports 1996 (II),
      p. 614, para. 26 ; emphasis added).
   27. Applying this principle, as confirmed by the jurisprudence of the
Court, to the present case, Bosnia and Herzegovina could have “resub-
mitted” its application “in the same terms” at any time since 1 Novem-
ber 2000 but “it would make no sense to require [it] now to institute fresh
proceedings . . . which it would be fully entitled to do” and its Applica-
tion “would be unassailable” in respect of access to the Court. And if the
original Application on 20 March 1993 was premature because the
Respondent was not then a party to the Statute and did not have access
to the Court, “this circumstance would now be covered” by the subse-
quent admission of the Federal Republic of Yugoslavia to the United
Nations and its becoming a party to the Statute of the Court.

   28. It is true that in eight Legality of the Use of Force cases, once the
Court had concluded that the applicant did not have access to the Court
at the time of the institution of the proceedings, it determined that such
conclusion made it unnecessary to consider the other preliminary objec-
tions filed by the respondent to the jurisdiction of the Court (I.C.J.
Reports 2004, pp. 327-328, para. 127). In those cases, however, whatever
title of jurisdiction the applicant might have invoked, it “could not have
properly seised the Court, . . . for the simple reason that [it] did not have
the right to appear before the Court” (ibid., p. 299, para. 46 ; emphasis
added). As G. Fitzmaurice wrote,
      “if a tribunal has not been duly seised it is incompetent to hear the
      case. But it does not follow that because the tribunal is duly seised,
      and has therefore the seisin of the case, it possesses on that account
      substantive jurisdiction and competence to hear and determine it on
      the merits. What seisin gives is jurisdiction and competence to deter-
      mine this very point.” 6
  29. In the present case, the Applicant (Bosnia and Herzegovina) had
access to the Court on 20 March 1993 when it filed its Application and
thus could have “properly seised the Court”. The Court therefore has
competence to determine whether it has jurisdiction under Article IX of
the Genocide Convention. As long as the Respondent was not a party to
the Statute, the Court should not have exercised its function in relation to
that State, even if it might have had jurisdiction. But now that the
Respondent has been, since 1 November 2000, a party to the Statute,
there is no impediment for the exercise of the Court’s function and juris-
diction in a case in which the Applicant seised it properly.

  6 G. Fitzmaurice, The Law and Procedure of the International Court of Justice, 1986,

Vol. II, pp. 440-441.

287

327       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


   30. Furthermore in the Legality of Use of Force cases the principle
that the Court should not penalize a defect in a procedural act which the
Applicant could easily remedy was not resorted to because the Applicant
could have hardly resubmitted its Application since it asserted in its writ-
ten observations on the Respondent’s preliminary objections that “it was
not bound by the Genocide Convention until it acceded to that Conven-
tion (with a reservation to Article IX) in March 2001” (I.C.J. Reports
2004, p. 293, para. 29). Under Article 38, paragraph 2, of the Rules of the
Court, “[t]he application shall specify as far as possible the legal grounds
upon which the jurisdiction of the Court is said to be based”. What
would have been specified as a legal ground for jurisdiction in that new
Application? The Applicant contended that “the position of the FRY
with regard to international organizations and treaties has been a most
intricate and controversial matter”, so that “[o]nly a decision of this
Court could bring clarity” (ibid., p. 295, para. 37). The Court on this
point observed that the function of a decision of the Court is “not to
engage in a clarification of a controverted issue” (ibid., pp. 295-296,
para. 38).

   31. The Court in 1996 concluded that the Federal Republic of “Yugo-
slavia was bound by the provisions of the [Genocide] Convention on the
date of the filing of the Application in the present case, namely, on
20 March 1993” (I.C.J. Reports 1996 (II), p. 610, para. 17). Before
reaching that conclusion, the Court first recalled that the Socialist Fed-
eral Republic of Yugoslavia signed the Convention and later, on
29 August 1950, deposited its instrument of ratification, without reserva-
tion. Then it recalled a formal declaration adopted “[a]t the time of the
proclamation of the Federal Republic of Yugoslavia, on 27 April 1992”
(ibid.). In that declaration, it was stated that :
         “The Federal Republic of Yugoslavia, continuing the State, inter-
      national legal and political personality of the Socialist Federal
      Republic of Yugoslavia, shall strictly abide by all the commitments
      that the Socialist Federal Republic of Yugoslavia assumed interna-
      tionally.” (I.C.J. Reports 1996 (II), p. 610, para. 17.)

   The Court remaining neutral, or rather “mute”, on the issue of conti-
nuity of the international legal personality, limited itself to the observa-
tion that :
        “This intention thus expressed by Yugoslavia to remain bound by
      the international treaties to which the former Yugoslavia was party
      was confirmed in an official Note of 27 April 1992 from the Perma-
      nent Mission of Yugoslavia to the United Nations, addressed to the
      Secretary-General.” (Ibid. ; emphasis added.)
  The word remain chosen by the Court in 1996, however, can describe
both situations : (a) when there is the continuity in international legal

288

328        APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


personality of a State, such State remains bound by its treaties ; but also,
(b) when a succession of a State occurs in cases of separation of parts of
a State, irrespective of whether or not the predecessor State continues to
exist, any treaty in force on the date of the succession of States in respect
of the territory of the predecessor State remains binding in respect of
each successor State. To be more precise, Article 34 of the 1978 Vienna
Convention on Succession of States in Respect of Treaties uses the term
“continues in force”.
   The Court finally observed that “it has not been contested that Yugo-
slavia was party to the Genocide Convention” (I.C.J. Reports 1996 (II),
p. 610, para. 17).
   32. The Federal Republic of Yugoslavia’s claim of continuing the
international legal personality of the former Socialist Federal Republic of
Yugoslavia did not prevail 7. In fact, by applying in October 2000 for
admission to membership in the United Nations, the Federal Republic of
Yugoslavia abandoned that claim. The Federal Republic of Yugoslavia
thus could not have remained bound by the Genocide Convention on the
basis of continuing the international legal personality of the former
Yugoslavia. Has it remained bound by the Genocide Convention on the
basis of ipso jure succession?
   33. Article 34 of the 1978 Vienna Convention on Succession of States
in Respect of Treaties in its first paragraph provides :
        “When a part or parts of the territory of a State separate to form
      one or more States, whether or not the predecessor State continues
      to exist :
      (a) any treaty in force at the date of the succession of States in
           respect of the entire territory of the predecessor State continues
           in force in respect of each successor State so formed.”
  Since the Vienna Convention was not yet in force in 1992, when the
Federal Republic of Yugoslavia’s succession occurred, the question to be
asked is that of the nature of the rule of ipso jure succession laid down by
Article 34.
  Article 34 of the Convention, under one single heading “Succession of
States in cases of separation of parts of a State”, deals both with the dis-
solution of States, in which the predecessor State ceases to exist, and with
the separation of part (or several parts) of the territory of a State, in
which one or more new States appear but in which the predecessor State
continues to exist.
  Sir Francis Vallat, the former Special Rapporteur of the International

   7 See B. Stern, “Les questions de succession d’Etats dans l’affaire relative à l’Applica-

tion de la Convention pour la prévention et la répression du crime de génocide devant la
Cour internationale de Justice”, Liber Amicorum Judge Shigeru Oda, N. Ando et al.
(eds.), Vol. 1, 2003, pp. 285-305, and her view that “as Yugoslavia was admitted to the
United Nations as a new member, any continuation of the former Yugoslavia was thus
denied” [translation by the Registry] (p. 289).

289

329       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


Law Commission (ILC) and the Expert Consultant of the Vienna Codi-
fication Conference, explained that, while the 1972 Draft Articles con-
templated the application of the principle of continuity in the event of
dissolution and that of the “clean slate” for the new State emerging from
a secession, the ILC ultimately decided — in the light of the comments by
States on the Draft Articles — to make the two categories subject to one
single régime, that of the ipso jure succession. It found
 that there is a,

      “legal nexus between the new State and the territory which had
      existed prior to the succession, and that it would therefore be con-
      trary to the doctrine of the sanctity of treaties to apply the ‘clean
      slate’ principle except in special circumstances” 8.


  The “special circumstances”, according to the Commission, were those
which characterized the secessions effected in conditions similar to those
of decolonization, but not cases of dissolution of States 9.
  In its Commentary, the ILC, as regards to dissolution, stated that :


        “It considered that today every dissolution of a State which results
      in the emergence of new individual States should be treated on the
      same basis for the purpose of the continuance in force of treaties.
      The Commission concluded that although some discrepancies might
      be found in State practice, still that practice was sufficiently consist-
      ent to support the formulation of a rule which, with the necessary
      qualifications, would provide that treaties in force at the date of the
      dissolution should remain in force ipso jure with respect to each
      State emerging from the dissolution. The fact that the situation may
      be regarded as one of ‘separation of part or parts of a State’ rather
      than one of ‘dissolution’ does not alter this basic conclusion.” 10


   At the Conference, the discussions focused on the question whether the
principle of ipso jure succession applies to secession or, as the case may
be, to secession effected in circumstances similar to those of decoloniza-
tion, for which certain delegations preferred the “clean slate” principle 11.
Other delegations proposed that the principle of ipso jure succession
should be extended to include the latter cases also. Many of them indi-

  8 United Nations Conference on Succession of States in Respect of Treaties, Vol. II,

47th Meeting, p. 104, para. 36.
  9 Ibid., p. 105, para. 1.
  10 Yearbook of the International Law Commission,1974, Vol. II, Part One, p. 265,

para. 25.
  11 United Nations Conference on Succession of States in Respect of Treaties, Vol. II,

40th, 42nd, 47th and 49th Meetings, pp. 50 et seq.

290

330         APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


cated that, in their view, the “clean slate” principle only applies in the
event of decolonization.

   Although the discussions reveal certain divergences regarding the appli-
cation of the rule of ipso jure succession to treaties to all the very diverse
situations covered by Article 34, the nucleus of this provision concerning
the dissolution of States has not met with any serious objection. There-
fore, in my view, the rule of ipso jure succession to treaties for cases
involving the dissolution of a State may be considered a rule of custom-
ary international law 12.
   34. The former Socialist Federal Republic of Yugoslavia agreed that
the rule of ipso jure succession, codified in Article 34 of the Vienna Con-
vention, at least for cases of the dissolution of a State (while for cases of
secession it was rather a step in the progressive development of interna-
tional law), shall be the rule to be applied for future cases of succession of
States by signing and later, on 28 April 1980, ratifying the Vienna Con-
vention on Succession of States in Respect of Treaties. Perhaps then it
could hardly contemplate that a decade later the issue of succession
would become so relevant to its case. It is true that the Vienna Conven-
tion did not enter into force until 6 November 1996, and by virtue of its
Article 7, paragraph 1, applies only in respect of a succession of States
which has occurred after its entry into force.


  All five successor States of the former Yugoslavia notified of their suc-
cession to the Vienna Convention on Succession of States in Respect of
Treaties and are thus parties to it. Serbia and Montenegro did so on
12 March 2001, the same date that it notified of its succession to a great
number of conventions deposited with the Secretary-General of the
United Nations, and selected from the treaties and conventions deposited
with him just one instrument, the Genocide Convention, in relation to
which it deposited concurrently its instrument of accession with a reser-
vation to Article IX.
  35. There can be no doubt that this decision to notify of the accession


   12 A. Zimmermann, in his 960-page Habilitationsschrift, Staatennachfolge in völker-

rechtliche Verträge : Zugleich ein Beitrag zu den Möglichkeiten und Grenzen völkerrech-
tlicher Kodifikation (2000), summarizing his analysis, concluded that :

         “With regard to the principle of universal succession for instances of both, separa-
      tion or dismemberment, as laid down in Article 34 of the Vienna Convention ..., a
      distinction has to be drawn. With regard to complete dismemberments of a State, that
      principle had already in 1978 been strongly rooted in State practice. With regard to
      separations, however, it has to be qualified as one of the novelties of the convention,
      since in most previous cases the States concerned had applied the clean slate rule.”
      (Op. cit., p. 860 ; emphasis in original.)


291

331      APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


to the Genocide Convention, with a reservation to Article IX and not
succession (where no reservation is allowed) was motivated by the con-
siderations relating to the present case. It was intended to prevent a claim
that Serbia and Montenegro had obligations under the Genocide Con-
vention prior to June 2001 (in particular, substantive obligations in the
period of 1992-1995, relevant for the claims of Bosnia and Herzegovina).
This decision was also intended to avoid the jurisdiction of the Court
under Article IX, not only for that period, but also for the future until
the reservation was eventually withdrawn. Bosnia and Herzegovina timely
objected to the Federal Republic of Yugoslavia’s notification of accession
to the Genocide Convention with a reservation to Article IX.



   That single notification of accession, in my view, was totally inconsist-
ent with the succession by the Federal Republic of Yugoslavia — notified
the very same day to the United Nations Secretary-General as accession
to the Genocide Convention — to the Vienna Convention on Succession
of States in Respect of Treaties, which in Article 34 provides that the
treaties of the predecessor State continue in force in respect of each suc-
cessor State. By the latter notification of succession, the Federal Republic
of Yugoslavia became a contracting State of the Vienna Convention on
Succession of States in Respect of Treaties as of April 1992. That Con-
vention entered into force on 6 November 1996. Although not formally
applicable to the process of the dissolution of the former Yugoslavia,
which occurred in the 1991-1992 period, in light of the fact that the
former Yugoslavia consented to be bound by the Vienna Convention
already in 1980, and the Federal Republic of Yugoslavia has been a con-
tracting State to that Convention since April 1992, one would not expect,
by analogy to Article 18 of the Vienna Convention on the Law of Treaties,
a State which, through notification of its accession, expresses its consent
to be considered as bound by the Vienna Convention on Succession of
States in Respect of Treaties to act in a singular case inconsistently with
the rule contained in Article 34 of that Convention, while in a great
number of other cases to acting in full conformity with that rule. These
considerations, taken together, lead me to the conclusion that the Court
should not attach any legal effect to the notification of accession by the
Federal Republic of Yugoslavia to the Genocide Convention, and should
instead consider it bound by that Convention on the basis of the opera-
tion of the customary rule of ipso jure succession codified in Article 34 as
applied to cases of the dissolution of a State.

  36. Since I consider the Respondent to be party to the Genocide Con-
vention since April 1992 and party to the Statute of the Court since
1 November 2000, both conditions (of access and jurisdiction) being thus
fulfilled, I can agree with proceeding to the adjudication of the case on its
merits.

292

332      APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


                             II. THE MERITS
               A. Interpretation of the Genocide Convention
   37. In order to determine what kind of obligations the Genocide Con-
vention imposes on its parties it is necessary to interpret its provisions.
That interpretation is to be performed in good faith in accordance with
the ordinary meaning to be given to the terms of the Convention read in
their context and in the light of its object and purpose. Further, as the
Court recalls, recourse may be had to supplementary means of interpre-
tation which include the preparatory work of the Convention and the cir-
cumstances of its conclusion in order either to confirm the meaning
resulting from “terms — context — object — purpose” interpretation or
to remove the ambiguities, obscurity or manifestly absurd or unreason-
able result (cf. Judgment, para. 160).

   38. Applying these rules of interpretation, I largely agree with the
majority’s analysis of the provisions contained in Articles V, VI and VII
of the Convention. With respect to some other Articles, however, I am
unable to fully share the Court’s interpretation of certain aspects of the
relevant provisions. Before elaborating on my understanding of these
issues I consider it important to state my views on the purpose of the
Convention.
   39. The Genocide Convention belongs to the growing corpus of inter-
national criminal law. Its purpose is to oblige States parties to prevent
the most serious crime — genocide, which is considered to constitute a
crime under international law — from being committed and, where it has
been committed, to punish its perpetrators. It provides a legal definition
of the prohibited act (i.e., genocide), imposes obligations on the States
parties to the Convention to make that crime punishable under their
domestic law, as well as to make punishable conspiracy, incitement and
attempt to commit genocide and complicity in genocide. The States
parties have an obligation to provide effective penalties for perpetrators
of the crime and to enact the necessary legislation to give effect to the
provisions of the Convention (including those relating to the competence
of their national courts to try the alleged perpetrators). The Convention
also contains a provision on the extradition of the alleged perpetrators.


1. Article I
  40. I now turn to my reading of Article I of the Genocide Convention.
In Article I, the Parties confirm that genocide, whether committed in time
of peace or in time of war, is a crime under international law. The States
in the same Article undertake to prevent such crime and to punish the
perpetrators in the event that such crime has been committed.
  Article I thus, in addition to expressing a legally binding agreement of
the States parties that genocide constitutes a crime under international

293

333      APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


law, contains two obligations for the States parties : (1) to prevent the
commission of a crime and (2) to punish the perpetrators.

   Imposition of the duty of punishment in relation to the crime of geno-
cide implies that this Article contemplates genocide as a crime committed
by a person entailing that person’s individual criminal responsibility. I
cannot imagine that the States parties would have agreed to a duty of one
State to “punish” another State for having committed genocide.

   41. I am so far in agreement with what the Court states in para-
graphs 146 to 151 of the Judgment. But then the Court goes on to the
issue “whether the Parties are also under an obligation, by virtue of the
Convention, not to commit genocide themselves” (Judgment, para. 166 ;
emphasis added). The Court cannot but recognize “that such an obliga-
tion is not expressly imposed by the actual terms of the Convention”
(ibid.). It further states that Article I “does not expressis verbis require
States to refrain from themselves committing genocide. However, . . . tak-
ing into account the established purpose of the Convention, the effect of
Article I is to prohibit States from themselves committing genocide.”
(Ibid.) The Court concludes that “the obligation to prevent genocide
necessarily implies the prohibition of the commission of genocide” (ibid.).
I have doubts whether this is “the ordinary meaning” of the term “pre-
vention” even if interpreted in light of the object and purpose of the Con-
vention, which basically is an international criminal law convention.
Clearly, under international law, States are not free to commit such
atrocities which may amount to genocide. I fully agree on this point with
the Court. The other issue is how States, which elaborated and adopted
the Genocide Convention, intended to achieve this noble aim, “to liberate
mankind from such an odious scourge” (in the words of the Convention’s
Preamble). The majority takes the view that the obligation of States not
to commit genocide is necessarily implied by the obligation to prevent
genocide because any other reading would be paradoxical (ibid.). The
majority further reasons that, because the act of genocide is included in
the list of punishable acts in Article III, its interpretation of Article I
“must also apply to the other acts enumerated in Article III” (ibid.,
para. 167). The majority provides no support for this view from the
travaux préparatoires ; it rather refers to “one unusual feature of the
wording of Article IX” (Judgment, para. 168), which includes within the
jurisdiction of the Court not only disputes relating to the interpretation
and application of the Convention, but also disputes relating to the “ful-
filment of the . . . Convention, including those relating to the responsibil-
ity of a State for genocide or for any of the other acts enumerated in
Article III” (ibid., para. 146). But that is the compromissory clause,
which is usually not the source of substantive obligations. The majority
infers, from that compromissory clause, that



294

334       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


      “[t]he responsibility of a party for genocide and the other acts enumer-
      ated in Article III arises from its failure to comply with the obligations
      imposed by the other provisions of the Convention, and in particular . . .
      with Article III read with Articles I and II” (Judgment, para. 169).

   42. My understanding of the intention of the States when they elabo-
rated and adopted the Genocide Convention is different. In my view,
they intended to achieve the above-mentioned noble aim as set forth in
the Preamble by imposing an absolute duty on States parties to hold
criminally liable individuals who commit such an odious act and to pun-
ish them “whether they are constitutionally responsible rulers, public
officials or private individuals” (Article IV of the Convention). A State as
an abstract entity cannot act without a concrete person undertaking an
act. Subjecting individuals, including those who exercise governmental
authority, to international criminal responsibility is arguably an effective
way of achieving the goal of the Convention because a State can only act
through the conduct of individuals. This exposure to criminal prosecu-
tion makes it less likely that such individuals would disregard the obliga-
tions of the Genocide Convention, particularly since they may not assert
an “act of State” defence to such violations (see paragraph 48, below).


  43. Coming back to the text of Article I and its interpretation, it may
be useful to take into account the text of the Preamble, since it forms part
of the context. The Preamble refers to the declaration made by the Gen-
eral Assembly in its resolution 96 (I) of 11 December 1946 that :


      “genocide is a crime under international law which the civilized
      world condemns, and for the commission of which principals and
      accomplices — whether private individuals, public officials or states-
      men, and whether the crime is committed on religious, racial, politi-
      cal or any other grounds — are punishable”.

   It should be recalled that the proposal of the United Kingdom repre-
sentative in the Sixth Committee, Sir Hartley Shawcross, to replace para-
graph 3 of the original draft resolution with the text that the General
Assembly “[d]eclares that genocide is an international crime, for the com-
mission of which principals and accessories, as well as States, are indi-
vidually responsible” (United Nations doc. A/C.6/83 ; emphasis added),
was not accepted.
   Following the intervention of the French delegate, who referred to the
fact that the French legal system did not provide for the criminal respon-
sibility of States, the Chair of the Subcommittee of the Sixth Committee
entrusted with the task of preparing a draft resolution explained that “the
question of fixing State responsibility, as distinguished from the respon-
sibility of private individuals, public officials, or statesmen, was a matter

295

335      APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


more properly to be considered at such time as a convention on the sub-
ject of genocide is prepared” (United Nations doc. A/C.6/120).

   44. The text of resolution 96 (I) provides no support for the position
that when the General Assembly asked the United Nations Economic
and Social Council (ECOSOC) “to undertake the necessary studies, with
a view to drawing up a draft convention on the crime of genocide”, it
contemplated that such a draft convention should also cover genocide as
a crime committed by the State itself. Rather, several passages in the
resolution, such as “[t]he punishment of the crime of genocide is a matter
of international concern” ; or “genocide is a crime under international
law . . . for the commission of which principals and accomplices —
whether private individuals, public officials or statesmen . . . — are pun-
ishable” ; or, further, “[i]nvites the Member States to enact the necessary
legislation for the prevention and punishment” ; or, finally, “[r]ecom-
mends that international co-operation be organized between States with
a view to facilitating the speedy prevention and punishment of the crime
of genocide”, indicate that what was intended was proclaiming genocide
as a crime under international law and inducing the enactment of its pro-
hibition in internal criminal laws of the States parties which would pro-
vide a necessary legal basis for the punishment of its perpetrators irre-
spective of the position they may have held in the State at the time of the
commission of the crime.
   45. All of the above leads me to the conclusion that genocide in Arti-
cle I of the Convention is conceived as a crime of individuals, and not of
a State. The States parties have the obligation to prevent the commission
of such crime and, if it was committed, to punish the perpetrators.


2. Article II

  46. Article II contains a legal definition stricto sensu of the crime of
genocide. It is a crime which requires a specific intent (dolus specialis)
“to destroy, in whole or in part, a national, ethnical, racial or religious
group, as such”. Article II describes the act itself but not its perpetrators.


3. Article III

   47. Article III makes punishable not only the act of genocide itself but
also four forms of participation in the crime (conspiracy, direct and pub-
lic incitement, attempt and complicity). The “punishability” of the pro-
hibited acts, as envisaged in Article III, provides a solid basis for the view
that this Article is limited — ratione personae — to individuals and does
not include States. Otherwise one would have to accept that States are
subject to punishment quod non. The notion of punishment is linked with

296

336       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


criminal responsibility, which has not been accepted as applicable to
States.


4. Article IV
   48. Article IV of the Convention is limited only to individuals and
their personal responsibility for genocide (“[p]ersons committing
genocide . . . shall be punished . . .”). Moreover they may be held crimi-
nally responsible for the act irrespective of the position they may have
held. Article IV provides that “[p]ersons committing genocide . . . shall be
punished, whether they are constitutionally responsible rulers, public
officials or private individuals”. No defence based on an act of State can
successfully shield an individual from being held criminally accountable
for his involvement in genocide.
   The text of Article IV — for the purposes of its interpretation — is
thus quite unambiguous: it does not contemplate the responsibility of a
State. This conclusion is reinforced by the fact that the United Kingdom
amendment to include the criminal responsibility of a State in the text of
this provision was rejected. In the Sixth Committee, the United Kingdom
proposed to amend draft Article V, as submitted by the Ad Hoc Com-
mittee on Genocide of ECOSOC (now Article IV of the Convention), to
state :
         “Criminal responsibility for any act of genocide as specified in
      Articles II and IV shall extend not only to all private persons or
      associations, but also to States, governments, or organs or authori-
      ties of the state or government, by whom such acts are committed.
      Such acts committed by or on behalf of States or governments con-
      stitute a breach of the present Convention.” (United Nations doc. A/
      C.6/236 and Corr.1, in Official Records of the General Assembly,
      Part I, Sixth Committee, Annexes, 1948, p. 24 ; emphasis added.)

   The United Kingdom amendment was rejected by 24 votes to 22.
   The Court’s observation that “the responsibility of a State for acts of
its organs” is not “excluded by Article IV of the Convention, which con-
templates the commission of an act of genocide by ‘rulers’ or ‘public offi-
cials’” (I.C.J. Reports 1996 (II), p. 616, para. 32) does not alter the
conclusion that the responsibility of a State for genocide is not contem-
plated in Article IV. The subject-matter of Article IV is rather the State’s
duty to punish the perpetrator of genocide irrespective of the position
that person may have within the State.


5. Article VI
  49. Article VI is concerned with the jurisdiction in which “[p]ersons

297

337       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


charged with genocide . . . shall be tried”. Such persons shall primarily be
tried “by a competent tribunal of the State in the territory of which the
act was committed”.
   The Article also contemplates international prosecution of the offender
by providing that he or she shall be tried “by such international penal
tribunal as may have jurisdiction with respect to those Contracting
Parties which shall have accepted its jurisdiction”.
   It is useful to recall that the United Kingdom submitted an amendment
to draft Article VII (now Article VI of the Convention). It suggested the
deletion of the draft article “because, in the first place, there is no inter-
national criminal court and secondly, the reference to national courts is
unnecessary in view of Article VI” (Article V of the Convention). Instead,
the following text was proposed by the United Kingdom :
         “Where the act of genocide as specified by articles II and IV is, or
      is alleged to be the act of the State or government itself or of any
      organ or authority of the State or government, the matter shall, at
      the request of any other party to the present Convention, be referred
      to the International Court of Justice, whose decision shall be final
      and binding. Any acts or measures found by the Court to constitute
      acts of genocide shall be immediately discontinued or rescinded and
      if already suspended shall not be resumed or reimposed.” (United
      Nations doc. A/C.6/236 and Corr.1, in Official Records of the Gen-
      eral Assembly, Part I, Sixth Committee, Annexes, 1948, p. 25.)


   The United Kingdom amendment was not adopted. The amendment
was withdrawn in view of the objections, in particular by the United
States, that it “was not in order, in that it amounted to a proposal to go
back on a decision already taken” referring to the defeat of the United
Kingdom amendment to draft Article V (Article IV of the Convention),
(see para. 48 of this opinion) (United Nations doc. A/633, Official
Records of the General Assembly, Part I, Sixth Committee, 99th meeting,
p. 392). The United Kingdom delegate (Fitzmaurice) eventually withdrew
this amendment in favour of the joint amendment submitted by Belgium
and the United Kingdom to draft Article X (Article IX of the Conven-
tion) (see ibid., p. 394). Fitzmaurice later acknowledged that “[t]he debate
had clearly shown the Committee’s desire to confine the provisions of
Article VII (now Article VI of the Convention) to the responsibility of
individuals” (United Nations doc. A/C.6/SR.103, p. 430).


6. Article IX
   50. Article IX is the key provision for the purposes of the present case.
Its text reads as follows :
        “Disputes between the Contracting Parties relating to the interpre-

298

338       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


      tation, application or fulfilment of the present Convention, including
      those relating to the responsibility of a State for genocide or for any
      of the other acts enumerated in Article III, shall be submitted to the
      International Court of Justice at the request of any of the parties to
      the dispute.” (Emphasis added.)

  This jurisdictional clause is, as Judge Oda put it,

      “unique as compared with the compromissory clauses found in other
      multilateral treaties which provide for submission to the Interna-
      tional Court of Justice of such disputes between the Contracting
      Parties as relate to the interpretation or application of the treaties in
      question” (I.C.J. Reports 1996 (II), p. 627, para. 5 ; emphasis in the
      original).

  In fact the draft Convention, as prepared by the Ad Hoc Committee
and submitted to the Sixth Committee, contained the usual compromis-
sory clause, which contemplated the compulsory jurisdiction of the Court
for disputes “relating to the interpretation, or application of the present
Convention”.
  What is the meaning of the additional words : “or fulfilment of the
present Convention, including those relating to the responsibility of a
State for genocide” ?


  (a) Disputes relating to the fulfilment of the Convention

   51. The addition of the word “fulfilment” does not appear to the
Court to be significant (Judgment, para. 168). I agree on this point. A
review of the travaux préparatoires convinces me that the word “fulfil-
ment” adds nothing legally relevant to the obligation to apply the Con-
vention. By applying the Convention in good faith, a State party contrib-
utes to the fulfilment of the purpose of the Convention to prevent
genocide, which purpose is clearly stated in the Preamble (“to liberate
mankind from such an odious scourge”, i.e., the crime of genocide) and
in Article I. It was in connection with this undertaking that the word
“fulfilment” was used for the first time in drafting the Genocide Conven-
tion (see the Belgian amendment, United Nations doc. A/C.6/252).
   52. In my view the addition of the formulation “fulfilment of the
present Convention” in the compromissory clause does not add anything
to the substantive obligations of the parties to the Convention and does
not expand the jurisdiction ratione materiae of the Court in comparison
with the concept of “application of the Convention” as it appears in Arti-
cle IX (and in a great number of jurisdictional or compromissory clauses
in other instruments). It merely places an additional emphasis on one
aspect of the Convention, namely its overall purpose to prevent the “odi-
ous scourge” of genocide.

299

339       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


  (b) Disputes relating to the responsibility of a State for genocide


  53. It remains to deal with that part of the compromissory clause in
Article IX which contemplates “disputes . . . including those relating to
the responsibility of a State for genocide or any of the other acts enu-
merated in Article III” as falling within the jurisdiction of the Court.

   The French version of this clause differs slightly. It reads as follows :
“les différends . . . y compris ceux relatifs à la responsabilité d’un Etat en
matière de génocide ou de l’un quelconque des autres actes énumérés à
l’article III” (emphasis added).
   This particular provision raises a number of issues, specifically that of
its meaning. It can be interpreted in at least three different ways.

   54. First, the provision can be understood as simply contemplating the
jurisdiction of the Court to determine the responsibility of a State for the
breach of one its obligations under the Convention. The jurisdiction of
the Court with respect to the application of a treaty however also
includes jurisdiction to determine the consequences for a State resulting
from its non-compliance with treaty obligations, i.e., its international
responsibility (cf. Factory at Chorzów, Jurisdiction, Judgment No. 8,
1927, P.C.I.J., Series A, No. 9, p. 21). Therefore “it would be superflu-
ous to add [the formula into the compromissory clause] unless the Parties
had something else in mind” (Corfu Channel (United Kingdom v. Alba-
nia), Merits, Judgment, I.C.J. Reports 1949, p. 24). The principle of
effectiveness in treaty interpretation, although not provided for as such in
the Vienna Convention on the Law of Treaties on which the Court rou-
tinely relies, suggests that such interpretation would be too narrow. The
travaux préparatoires, revealing a rather lengthy and sometimes confused
debate (see paragraphs 57 and 58 below), reaffirm that such interpreta-
tion should not be retained.


  55. Second, the clause under consideration can also be understood
as empowering this Court to determine that a State has committed
genocide, which is the crime “singled out for special condemnation
and opprobrium”, “horrific in its scope”, constituting a “crime
against all of humankind” 13. But that interpretation would implicate
the criminal responsibility of States in international law — a
concept previously rejected by a significant majority of States, and
more recently abandoned by the ILC, in finalizing the Articles on



  13 ICTY, Prosecutor v. Radislav Krstić, IT-98-33-A, Judgment of the Appeals Cham-

ber, 19 April 2004, para. 36.

300

340       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


Responsibility of States for Internationally Wrongful Acts between 1998
and 2001.
   56. Third, the clause can also be understood as the power of the Court
to determine that in a particular case a State has to bear the conse-
quences of the crime of genocide, committed by an individual found to be
criminally liable, because a certain relationship existed between the indi-
vidual perpetrator of the genocide and the State in question. In other
words, the Court has been given jurisdiction to determine the responsi-
bility of a State for genocide under the rules of international law, on the
basis of attribution to the State of the genocidal acts perpetrated by per-
sons. It seems to me that this interpretation is the most plausible consid-
ering not only the English text of Article IX (“the responsibility of a State
for genocide”), but also its French text (“la responsabilité d’un Etat en
matière de génocide”), and the sometimes confused debate on the draft in
the Sixth Committee in November 1948.

   57. The deliberations and revisions underlying the Sixth Committee’s
drafting process despite their tempered confusion, lend support to this
third and favoured construction. The drafting history of Article IX of the
Convention reveals that the United Kingdom and Belgian delegations
originated this text. It emerged after previous, unsuccessful attempts by
both States to revise other provisions. The United Kingdom failed to
gather sufficient support for its amendments to draft Article V (Article IV
of the Convention) to extend criminal responsibility “also to States, gov-
ernments or organs or authorities of the state or government” (for the
text of the amendment, see paragraph 48 above), and to draft Article VII
(Article VI of the Convention) (for the text of the amendment, see para-
graph 49 above). Likewise, Belgium did not succeed in putting through
its amendment to the United Kingdom amendment to draft Article VII.
Following these non-successes, the two delegations submitted a joint
amendment to draft Article X (now Article IX of the Convention), pro-
posing the following text for that Article (original in English and French) :


         “Any dispute between the High Contracting Parties relating to the
      interpretation, application or fulfilment of the present Convention,
      including disputes relating to the responsibility of a State for any of
      the acts enumerated in Articles II and IV, shall be submitted to the
      International Court of Justice at the request of any of the High Con-
      tracting Parties.” (United Nations doc. A/C.6/258, p. 28.)
  In French the text reads as follows :
         “Tout différend entre les Hautes Parties contractantes relatif à
      l’interprétation, l’application ou l’exécution de la présente Conven-
      tion, y compris les différends relatifs à la responsabilité d’un Etat
      dans les actes énumérés aux articles II et IV, sera soumis à la Cour

301

341       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


      internationale de Justice, à la requête d’une Haute Partie contract-
      ante.” (United Nations doc. A/C.6/258, p. 28.)
  58. The ensuing debate in the Sixth Committee reveals the following
pertaining to the joint amendment :
  (i) It was discussed at the moment when the reference to “a competent
      international tribunal” for the trial of persons charged was deleted
      from draft Article VII, so that the only jurisdiction then contem-
      plated was a domestic tribunal of the State in the territory in which
      the act was committed. The reference to “such international penal
      tribunal as may have jurisdiction with respect to those Contracting
      Parties which shall have accepted its jurisdiction” was inserted into
      Article VI of the Convention only at a late stage in the work of the
      Sixth Committee, well after the debate on draft Article X (now Arti-
      cle IX of the Convention) was over and decisions on various amend-
      ments, including the joint United Kingdom/Belgian amendment,
      had been made.
 (ii) It was in this setting that some delegations were ready to accept the
      joint United Kingdom/Belgian amendment. The French delegate
      who had earlier opposed the United Kingdom amendment to draft
      Article V seeking to extend criminal responsibility to States, said in
      the debate on the joint United Kingdom/Belgian amendment to
      draft Article X that :
         “[i]t would certainly have been preferable to provide for such pun-
         ishment [of the genocide] on the direct basis of criminal law
         instead of confining its scope to States alone on the basis of civil
         law ; but, inadequate as it was, the joint amendment was prefer-
         able to the absence of any text confirming competence to an inter-
         national court” (United Nations doc. A/C.6/SR.103, p. 431).
         Similarly,
         “[t]he delegation of Brazil was prepared to accept the joint amend-
         ment, provided the second part of Article X of the draft remained
         deleted, so that it would conform to article VII, from which men-
         tion of a competent international tribunal had been deleted”
         (ibid., p. 432).
         Similar views were expressed by Uruguay (ibid., p. 433).
(iii) The responsibility of a State, envisaged by the co-authors of the
      joint amendment, was not a criminal one. Fitzmaurice, as the United
      Kingdom’s representative, replying to the Canadian delegate’s
      request for clarification, said “that the responsibility envisaged by
      the joint Belgian and United Kingdom amendment was the interna-
      tional responsibility of States following a violation of the conven-
      tion”. As he explained, “[t]hat was civil responsibility, not criminal
      responsibility” (ibid., p. 440).

(iv) There were several preliminary votes before the vote on the joint

302

342       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


      amendment as a whole. First, the Sixth Committee, by 30 votes to 9
      with 8 abstentions, adopted the Indian amendment to substitute the
      words “at the request of any of the parties to the dispute” for the
      words “at the request of any of the High Contracting Parties” in the
      joint amendment (United Nations doc. A/C.6/SR.104, p. 447).

         Second, by 27 votes to 10 with 8 abstentions, the proposal to
     delete the word “fulfilment” from the joint amendment was rejected
     (ibid.).
         Third, the deletion of the words “including disputes relating to
     the responsibility of a State for any of the acts enumerated in
     Articles II and IV” from the joint amendment was rejected by a
     close vote of 19 votes to 17, with 8 abstentions (ibid.).
         Finally, the joint amendment of the United Kingdom and Bel-
     gium, as amended by India, was adopted by 23 votes to 13, with
     8 abstentions (ibid.).
 (v) The drafting committee of the Sixth Committee introduced a few
     stylistic emendations 14 to the joint amendment and renumbered it as
     Article IX (United Nations doc. A/C.6/289 and Corr.1).
(vi) India then again attempted unsuccessfully to delete the words
     “including those relating to the responsibility of a State for genocide
     or any of the other acts enumerated in Article III” (for the Indian
     amendment, see United Nations doc. A/C.6/299). The United King-
     dom, Belgium and the United States proposed an alternative draft
     of Article IX. It read as follows (English and French being the origi-
     nal texts) :
        “Disputes between Contracting Parties relating to the interpreta-
     tion, application or implementation of this Convention, including
     disputes arising from a charge by a Contracting Party that the crime
     of genocide or any other of the acts enumerated in Article III has
     been committed within the jurisdiction of another Contracting Party,
     shall be submitted to the International Court of Justice at the
     request of one of the parties to the dispute.” (United Nations
     doc. A/C.6/305 ; emphasis added.)
     In French :
        “Les différends entre Parties contractantes relatifs à l’interpréta-
     tion, l’application ou l’exécution de la présente Convention, y com-
     pris ceux résultant de l’allégation par une Partie contractante que le
     crime de génocide ou l’un quelconque des autres actes énumérés à
     l’article III a été commis dans la juridiction d’une autre Partie

  14 The Drafting Committee deleted the words “Any” at the very beginning of the text

and “High” before “Contracting Parties” ; substituted “those” for “disputes” after the
word “including” ; and used the language “for genocide or any of the other acts enumer-
ated in Article III” instead of “for any of the acts enumerated in articles II and IV”.


303

343       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


      contractante, seront soumis à la Cour internationale de Justice, à la
      requête d’une partie au différend.” (Nations Unies, doc. A/C.6/305;
      les italiques sont de moi.)
  The three co-authors of this amendment did not consider it to be an
amendment of substance, but only “an alternative drafting”, the object of
which “was the deletion of the word ‘responsibility’, which appeared
ambiguous to certain delegations” (United Nations doc. A/C.6/SR.131,
p. 687). They were of the view that the Indian amendment “was an
amendment of substance” and it was “for the Indian representative alone
to ask for a reconsideration of Article IX” (ibid.). After a prolonged
debate, the Chairman of the Sixth Committee 15
      “ruled that the amendment concerned the substance of the article.
      Thus it was provided in article IX that those disputes, among others,
      which concerned the responsibility of a State for genocide or for any of
      the acts enumerated in article III, should be submitted to the Interna-
      tional Court of Justice.” (Ibid., p. 690.)
  He continued that
        “According to the joint amendment [of Belgium, the United King-
      dom and the United States], on the other hand, the disputes would not
      be those which concerned the responsibility of the State but those
      which resulted from an accusation to the effect that the crime had been
      committed in the territory of one of the contracting parties.” (Ibid.)
   He concluded, “[t]hat being so, the Committee could not consider the
joint amendment of Belgium, the United Kingdom and the United States
or the Indian amendment unless it decided in favour of reconsideration
of article IX” (ibid.).
   That ruling of the Chairman remained unchallenged. The Chairman
then put to the vote a motion for reconsideration of Article IX. The
motion was not adopted, having failed to obtain the required two-thirds
majority (16 votes in favour of reconsideration, 13 against and 11 absten-
tions) (ibid., p. 690).
   59. In light of the drafting history of Article IX of the Genocide Con-
vention, and in light of the ruling of the Chairman of the Sixth Commit-
tee on the joint United Kingdom, Belgian and United States proposal
(United Nations doc. A/C.6/305), it is difficult to conclude that the juris-
diction of the Court under Article IX would also cover a charge “that the
crime of genocide or any other of the acts enumerated in article III has
been committed”.

  60. The Court has no criminal jurisdiction. One may wonder how a
Court conceived as a judicial organ for the adjudication of inter-State

  15 R. J. Alfaro, who later became Judge (1959-1964) and Vice-President (1961-1964) of

the International Court of Justice.

304

344        APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


disputes, with no criminal jurisdiction, whose procedure (Rules of Court)
is not tailored to the requirements (or needs) of a criminal case, and
which has no Rules of Evidence, could determine that a crime (i.e., geno-
cide, requiring specific intent (dolus specialis)) has been committed. Is it
possible for the commission of a crime to be established within a pro-
cedure which provides for no appeal ? These are, in my view, important
considerations which militate against construing Article IX of the Con-
vention so as to enable charges by one State that another has committed
genocide to be brought within the Court’s jurisdiction.


7. Conclusions on the interpretation of the Convention
   61. Having analysed and interpreted different provisions of the Geno-
cide Convention it is now appropriate to draw the relevant conclusions.
They are, in my view, as follows :
  (i) The Convention was intended as an instrument for the prevention
      and punishment of the crime of genocide.
 (ii) Genocide, as a crime under international law, is construed in the
      Convention as a criminal offence whose perpetrators bear individual
      criminal responsibility and shall thus be punished irrespective of
      their position.
(iii) The Convention does not conceive genocide as a criminal act of a
      State 16.
(iv) The Convention establishes a number of obligations for the States
      parties. These are the following obligations :
      (a) to prevent genocide (Art. I) ;
      (b) to punish the perpetrator(s) of genocide (Arts. I and IV) ;
      (c) to enact the necessary legislation (Art. V) ;
      (d) to exercise jurisdiction by a competent tribunal of a territorial
            State (Art. VI) ;
      (e) to extradite the perpetrator(s) (Art. VII).
 (v) The failure of a State to comply with one of the above obligations
      stemming from the Convention constitutes an unlawful act and
      entails the international responsibility of a State. The jurisdiction of
      the Court under Article IX of the Convention encompasses the
      determination of whether a State has complied with the above obli-
      gations, and of the international responsibility of a State for the
      breach of any of the above obligations (see point (iv) (a) to (e)
      above).
(vi) The jurisdiction of the Court, as a consequence of the addition of

  16 One should not lose sight of the fact that the Convention was drafted in the after-

math of the Nuremberg Tribunal. That Tribunal said that “[c]rimes against international
law are committed by men, not by abstract entities” (France et al. v. Goering et al., (1946)
22 IMT, p. 466).

305

345       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


      the words “including those [disputes] relating to the responsibility of
      a State for genocide or for any of the other acts enumerated in arti-
      cle III” into the compromissory clause in Article IX, is broader and
      it includes the power of the Court to determine international “respon-
      sibility of a State for genocide” on the basis of attribution to the
      State of the criminal act of genocide perpetrated by a person. This
      Court, however, is not the proper forum in which to make a legally
      binding pronouncement that a crime of genocide was committed.
      Such a finding is to be made within the framework of a criminal pro-
      cedure which also provides for a right of appeal. This Court has no
      criminal jurisdiction and its procedure is not a criminal one.

              B. Comments on Some of the Court’s Findings

1. The obligation to prevent

   62. The Court has found that the Respondent breached its obligation
to prevent genocide under Article I of the Genocide Convention. In order
to reach this conclusion, it first qualified this obligation as a kind of “due
diligence” obligation (Judgment, para. 430) and identified “the capacity
to influence effectively the action of persons likely to commit, or already
committing, genocide” (ibid.; emphasis added) as a relevant criterion for
“assessing whether a State has duly discharged the obligation concerned”
(ibid.). The Court considered that “the FRY was in a position of influ-
ence, over the Bosnian Serbs” (ibid., para. 434). Although the Court “has
not found that the information available to the Belgrade authorities indi-
cated, as a matter of certainty, that genocide was imminent . . ., they
could hardly have been unaware of the serious risk of it” (Judgment,
para. 436). The scale of the tragic events, “though it could not have been
foreseen with certainty, might at least have been surmised” (ibid.,
para. 438 ; emphasis added). The Court found that since “the Respondent
has not shown that it took any initiative to prevent what happened”, it
“violated its obligation to prevent the Srebrenica genocide” (ibid.). It
does not matter for the Court whether the Respondent “definitely had
the power to prevent the genocide ; it is sufficient that it had the means to
do so and that it manifestly refrained from using them” (ibid.). The
Court does not specify what kind of “means” it has in mind, but has
apparently contemplated the Federal Republic of Yugoslavia’s influence
over the Bosnian Serbs.

  63. What is conspicuous in this part of the Judgment is the fact that
scarcely any attention is paid to the arguments of the Parties. I feel com-
pelled to offer my views on the issues they have raised.

  64. Serbia and Montenegro argued that “the Genocide Convention
can only apply when the State concerned has territorial jurisdiction or

306

346       APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


control in the areas in which the breaches of the Convention are alleged
to have occurred” (CR 2006/16, p. 15). It further points out that :
      “[t]he duties to mobilize the domestic law of Contracting States, and
      to prevent and punish acts of genocide committed by individuals, are
      inevitably related to the exercise of legislative and enforcement juris-
      diction within State territory, or areas under the control of the State.
      The principles of State responsibility require an ability to exercise
      control over the area concerned.” (Ibid., p. 19.)


   Bosnia and Herzegovina quoted from the Judgment of the Court on
the jurisdiction in the present case “that the obligation each State thus
has to prevent and to punish the crime of genocide is not territorially lim-
ited by the Convention” (I.C.J. Reports 1996 (II), p. 616, para. 31). But
Bosnia and Herzegovina also acknowledged that a State has to exercise
at least some control over the territory or activities in question when it
stated :
         “In short, the question that needs to be asked is the following : did
      the Respondent, in relation to the territory of Bosnia and Herze-
      govina, exercise functions, powers or activities which would have
      enabled it to prevent or halt the genocide, or at least attempt to do
      so ? It is obvious that if . . . the reply to that question were to be
      affirmative, it would then follow that the obligation to act in order
      to prevent and halt the genocide was fully applicable to the Respond-
      ent.” (CR 2006/34, p. 7; emphasis added.)
   65. In my view, the dictum of the Court that “the obligation each
State thus has to prevent and to punish the crime of genocide is not ter-
ritorially limited by the Convention” has to be interpreted in a reasonable
way.
   First, as the Court now rightly states, “the duty to prevent genocide
and the duty to punish its perpetrators . . . are . . . two distinct yet con-
nected obligations, each of which must be considered in turn” (Judgment,
para. 425). Second, with respect to the territorial scope of these two obli-
gations, I shall start with the obligation of punishment for which one
finds a clearer answer in the text of the Convention and in the travaux
préparatoires leading to its adoption. That obligation is territorially lim-
ited, as the Court now rightly notes (Judgment, para. 184). The principle
of universality for the obligation of punishment, originally envisaged in
Article VII of the Secretariat draft, was abandoned by the Ad Hoc Com-
mittee in its draft Article VII, which opted for the principle of territori-
ality, complemented with the jurisdiction of a competent international
tribunal to be established. This solution was, in principle, retained in
Article VI of the Genocide Convention. Thus, strictly speaking, the Con-
vention imposes the obligation to punish on the State in whose territory
the crime of genocide was committed. On the other side, the practice of

307

347        APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


States clearly confirms that they recognize a State’s right to exercise its
criminal jurisdiction when the crime of genocide was committed outside
its territory, irrespective of the nationality of the alleged perpetrator(s)
and victims. Regardless of how desirable it may be that a State exercises
its criminal jurisdiction to punish genocide, this does not transform such
a right into a State obligation, unless of course, the genocide was com-
mitted in its territory.
   66. Turning now to the obligation of prevention, the debate in the
Sixth Committee is not very illuminating. Not surprisingly the leading
author on genocide wrote that “[p]erhaps the most intriguing phrase in
Article I is the obligation upon States to prevent and punish genocide”.
He continued that :

      “while the final Convention has much to say about punishment of
      genocide, there is little to suggest what prevention of genocide really
      means. Certainly, nothing in the debates about Article I provides the
      slightest clue as to the scope of the obligation to prevent.” 17

   The Court itself acknowledges that while “the Convention includes
fairly detailed provisions concerning the duty to punish (Articles III to
VII), it reverts to the obligation of prevention, stated as a principle in
Article I, only in Article VIII” (Judgment, para. 426 ; emphasis added).

   The latter Article affirms the possibility for a State to bring to the
attention of the competent organs of the United Nations a situation
which such State views as amounting to genocide or involving a risk lead-
ing to genocide. But, unfortunately, the Article does not establish a firm
obligation for the competent organ to act. It is for these United Nations
organs to consider what action would be appropriate for the prevention
or suppression of genocide, or situations which may degenerate into it.
Any such action is to be based on the Charter of the United Nations.

   Article VIII is primarily aimed at the Security Council, which bears
“primary responsibility for the maintenance of international peace and
security” and is authorized under the Charter to decide what measures
shall be taken to maintain or restore international peace and security.
The other organ possibly contemplated under Article VIII of the Geno-
cide Convention is the General Assembly.
   When they adopted the Genocide Convention, States expressed in its
Preamble their conviction that, “in order to liberate mankind from such
an odious scourge [i.e., genocide], international co-operation is required”.

  Article VIII of the Convention gives a normative expression to this

 17   W. A. Schabas, Genocide in International Law, 2000, p. 72.

308

348      APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


conviction by contemplating a role for the competent United Nations
organs in the prevention and suppression of acts of genocide. This is under-
standable since one of the purposes of the United Nations, as stated in Article 1
of the Charter, is “[t]o be a centre for harmonizing the actions of nations
in the attainment of [their] common ends”, among them the maintenance
of international peace and security, the promotion and encouragement
of respect for human rights, and fundamental freedom for all.


   But if Article VIII does not impose a legal obligation on the competent
organs to act, can the obligation of prevention in Article I be interpreted
as requiring a State to act outside of its territory in order to prevent or
suppress the acts of genocide ? I have serious doubts. Such a broad con-
struction of this obligation would mean that preventative action under-
taken by one State in the territory of another should be viewed as lawful.
But in practice, unilateral or plurilateral actions undertaken without the
authorization of the Security Council still remain controversial. At
present, only actions authorized by the Council are undoubtedly lawful
and legitimate.
   67. This said, however, I am convinced that under Article I of the
Genocide Convention the State does have an obligation to prevent geno-
cide outside its territory to the extent that it exercises jurisdiction outside
its territory, or exercises control over certain persons in their activities
abroad. This obligation exists in addition to the unequivocal duty to pre-
vent the commission of genocide within its territory.

   68. In this case, it has not been established that the Federal Republic
of Yugoslavia exercised jurisdiction in the areas surrounding Srebrenica
where atrocious mass killings took place. Nor has it been established that
it exercised control over the perpetrators who conducted these killings
outside the territory of the Federal Republic of Yugoslavia.
   The plan to execute as many as possible of the military aged Bosnian
Muslim men present in the Srebrenica enclave was devised and imple-
mented by the Bosnian Serbs following the takeover of Srebrenica
in July 1995. That was the factual finding of the International Criminal
Tribunal for the former Yugoslavia (ICTY) 18. It has not been established
as a matter of fact before this Court that the Federal Republic of Yugo-
slavia authorities knew in advance of this plan. In such a situation they
could not have prevented the terrible massacres in Srebrenica.

   Thus, to my regret, I cannot support the conclusion of my colleagues
in the majority, although I understand the motives, which, at the end of
the day, may have led them to reaching it.


  18 ICTY, Prosecutor v. Krstić, IT-98-33-T, Judgment of the Trial Chamber,

2 August 2001, para. 87.

309

349        APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


2. The responsibility for non-compliance with the Orders indicating
   provisional measures

  69. In the part of this opinion in which I dealt with the Court’s juris-
diction, I took the position that the Federal Republic of Yugoslavia was
not a party to the Statute of the Court during the 1992-2000 period and
has become party to it only as from 1 November 2000 (paras. 25-36
above). In my view, these facts have implications both for the 1993 Orders
on interim measures of protection, and for the 1996 Judgment on juris-
diction and admissibility because their binding nature is based on the
Statute (Arts. 41 and 59). I have already explained my views on the prob-
lematic implications for the 1996 Judgment since it was rendered when
the Federal Republic of Yugoslavia was not party to the Statute, and the
consequent need to determine the jurisdiction of the Court de novo
(paras. 16-25 above). It remains to offer a few observations on the Orders
indicating provisional measures.


   70. One of the conditions for indicating the requested measures is that
the provisions invoked by the Applicant appear, prima facie, to afford a
basis on which the jurisdiction of the Court might be established. Arti-
cle IX of the Genocide Convention “appear[ed] to the Court to afford a
basis on which the jurisdiction of the Court might be founded” (I.C.J.
Reports 1993, p. 16, para. 26).
   Orders on provisional measures, rendered on the prima facie ascertain-
ment of the Court’s jurisdiction, produce their effects from the moment
of their notification to the Parties and remain in force until the Court
either by a judgment on preliminary objections finds that it has no juris-
diction to entertain the case or finds the Application inadmissible, or
renders its judgment on the merits, i.e. until the final judgment in the case
is delivered (Art. 41 of the Statute). In its Judgment in the Anglo-Iranian
Oil Co. (United Kingdom v. Iran) case, once the Court found that it
lacked jurisdiction in the case, it observed that it followed from this find-
ing that the Order on the provisional measures rendered earlier “ceased
to be operative [upon the delivery of this Judgment] and that the Provi-
sional Measures lapsed at the same time” (I.C.J. Reports 1952, p. 114) 19
This statement seems to indicate that the lapse of the provisional meas-
ures was prospective ; they were not invalidated or declared void ab initio.
Similarly, in the Southern Bluefin Tuna case, the Arbitral Tribunal having
found itself without jurisdiction to rule on the merits decided “that pro-
visional measures in force by Order of the International Tribunal for the
Law of the Sea . . . [were] revoked from the day of the signature of [the]

   19 In the Nuclear Tests cases, the Court, having found that the claims no longer had

any object and it was therefore not called upon to give a decision thereon, with respect to
Orders indicating provisional measures repeated the same formula (I.C.J. Reports 1974,
p. 272, para. 61 and pp. 477-478, para. 64).

310

350      APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


Award” 20. The Tribunal explained that the Order prescribing provisional
measures “cease[d] to have effect as of the date of the signing of [the]
Award” 21 and added that “[h]owever, revocation of the Order . . . does
not mean that the Parties may disregard the effects of that Order” 22.


   71. The Orders of the Court of 8 April and 13 September 1993 have
produced their effects. Rendered on the prima facie ascertainment of juris-
diction, the Parties were to comply with the provisional measures indicated
therein. The 1993-1995 period is relevant for the consideration of the com-
pliance with these measures. At that time, the Federal Republic of Yugo-
slavia claimed to be a Member of the United Nations and, on that basis,
party to the Statute. Despite the fact that this claim subsequently did not
prevail, at the time the Orders were rendered the Federal Republic of
Yugoslavia should have perceived itself as bound by those Orders. The
Federal Republic of Yugoslavia was not party to the Statute until 1 Novem-
ber 2000 when it was admitted to membership in the United Nations. For-
mally, therefore, it had no legal obligations under the Statute during the
period from 27 April 1992 through 31 October 2000. For that reason, I
believe that the text of the Judgment would have been more accurate had
it employed alternative language, avoiding the term “obligation” (Judg-
ment, paras. 435 and 471 (7)). But since the Orders produced their effects,
and the Federal Republic of Yugoslavia’s authorities did not, during the
relevant period of 1993-1995, take the requirements of those Orders seri-
ously into account, I agree with the conclusions of the majority that the
Respondent failed to comply with some of the provisional measures. I
have therefore voted in favour of paragraph 7 of the operative clause.



                                       * * *
                             CONCLUDING REMARKS

   72. The Judgment closes a particularly lengthy case. Its intriguing pro-
cedural history which started almost 14 years ago is summarized in the
qualités of the Judgment. The complexity of this case is further reflected
in the most extensive written pleadings in the Court’s history. Views were
expressed that the case had awaited adjudication for too long. In the
meantime, the Trial and Appeals Chambers of the ICTY have rendered a
great number of judgments on which both Parties relied in the present
proceedings. The Court has given serious consideration to the ICTY’s
judgments and to the evidence produced in the trials before its Chambers

 20 International Law Reports, Vol. 119, p. 556, para. 72.
 21 Ibid., p. 554, para. 66.
 22 Ibid., p. 555, para. 67.



311

351      APPLICATION OF GENOCIDE CONVENTION (SEP. OP. TOMKA)


to which the Parties referred. Without the work accomplished by the
ICTY, it would have been much more difficult for the Court to discharge
its role in the present case. Cases involving the “responsibility of a State
for genocide” are too serious to be adjudicated simply on the basis of the
allegations by the Parties.

   73. As the Court observes, “the duality of responsibility continues to
be a constant feature of international law” (Judgment, para. 173). This
Court and the ICTY have two different missions but one common objec-
tive.
   The ICTY has to determine the personal guilt and individual criminal
responsibility of those indicted for the crime of genocide, crimes against
humanity and war crimes. It has no jurisdiction over States as such and
thus cannot make any pronouncement on the responsibility of States for
the many serious atrocities committed during the Balkan wars since 1991.


   The International Court of Justice has no jurisdiction over the indi-
vidual perpetrators of those serious atrocities. Article IX of the Genocide
Convention confers on the Court jurisdiction to determine whether the
Respondent complied with its obligations under the Genocide Conven-
tion. In making this determination in the present case, the Court was
entitled to draw legal consequences from the judgments of the ICTY,
particularly those which dealt with charges of genocide or any of the
other acts proscribed in Article III. Only if the acts of the persons
involved in the commission of such crimes were attributable to the
Respondent could its responsibility have been entailed.
   The activity of the Court has thus complemented the judicial activity
of the ICTY in fulfilling the Court’s role in the field of State responsibil-
ity for genocide, over which the ICTY has no jurisdiction. Hopefully, the
activities of these two judicial institutions of the United Nations, the
Court remaining the principal judicial organ of the Organization, con-
tribute in their respective fields to their common objective — the achieve-
ment of international justice — however imperfect it may be perceived.


                                                 (Signed) Peter TOMKA.




312

